 


114 HR 1472 RH: Integrated Public Alert and Warning System Modernization Act of 2015
U.S. House of Representatives
2016-12-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 711 
114th CONGRESS 2d Session 
H. R. 1472 
[Report No. 114–900] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Barletta (for himself, Mr. Carson of Indiana, Mr. Shuster, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
 
December 30, 2016 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To establish a modernized national Integrated Public Alert and Warning System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Integrated Public Alert and Warning System Modernization Act of 2015.   2.Integrated public alert and warning system modernization (a)Integrated public alert and warning system modernization (1)In generalTo provide timely and effective disaster warnings under this section, the President, acting through the Administrator of the Federal Emergency Management Agency, shall, except as provided in paragraph (4)— 
(A)modernize the integrated public alert and warning system of the United States (in this section referred to as the public alert and warning system) to ensure that the President under all conditions is able to alert and warn governmental authorities and the civilian population in areas endangered by disasters; and (B)implement the public alert and warning system. 
(2)Implementation requirementsIn carrying out paragraph (1), the Administrator shall, consistent with the recommendations in the final report of the Integrated Public Alert and Warning System Advisory Committee (established under subsection (b))— (A)establish or adopt, as appropriate, common alerting and warning protocols, standards, terminology, and operating procedures for the public alert and warning system; 
(B)include in the public alert and warning system the capability to adapt the distribution and content of communications on the basis of geographic location, risks, or personal user preferences, as appropriate; (C)include in the public alert and warning system the capability to alert, warn, and provide the equivalent amount of information to individuals with disabilities and individuals with access and functional needs; 
(D)ensure that training, tests, and exercises are conducted for the public alert and warning system and that the system is incorporated into other training and exercise programs of the Department of Homeland Security, as appropriate; (E)establish and integrate into the National Incident Management System a comprehensive and periodic training program to instruct and educate Federal, State, tribal, and local government officials in the use of the Common Alerting Protocol enabled Emergency Alert System; and 
(F)ensure that the public alert and warning system is resilient, secure, and can withstand acts of terrorism and other external attacks. (3)System requirementsConsistent with paragraph (1), the public alert and warning system shall— 
(A)incorporate multiple communications technologies; (B)be designed to adapt to, and incorporate, future technologies for communicating directly with the public; 
(C)to the extent technically feasible, be designed to provide alerts to the largest portion of the affected population, including nonresident visitors and tourists and individuals with disabilities and access and functional needs, and improve the ability of remote areas to receive alerts; (D)promote local and regional public and private partnerships to enhance community preparedness and response; 
(E)provide redundant alert mechanisms if practicable so as to reach the greatest number of people regardless of whether they have access to, or utilize, any specific medium of communication or any particular device; and (F)include a mechanism to ensure the protection of individual privacy. 
(4)Limitation on authorityNothing in this subsection authorizes or requires the Federal Emergency Management Agency or any other government entity to require any action on the part of the Federal Communications Commission, the Department of Commerce, the Office of Emergency Communications, or any nongovernmental entity, nor impact any existing obligations of such entities. (5)Implementation planNot later than 180 days after the date of submission of the report of the Integrated Public Alert and Warning System Advisory Committee, the Administrator shall submit to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a detailed plan to implement the public alert and warning system. The plan shall include a timeline for implementation, a spending plan, and recommendations for any additional authority that may be necessary to fully implement this subsection. 
(6)FundingThere is authorized to be appropriated $12,824,000 of the amount made available pursuant to section 699 of the Post Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 6 U.S.C. 811) for each of fiscal years 2016, 2017, and 2018 to carry out the provisions of this section. (b)Integrated public alert and warning system advisory committee (1)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall establish an advisory committee to be known as the Integrated Public Alert and Warning System Advisory Committee (in this subsection referred to as the Advisory Committee). 
(2)MembershipThe Advisory Committee shall be composed of the following members (or their designees) to be appointed by the Administrator as soon as practicable after the date of enactment of this Act: (A)The Chairman of the Federal Communications Commission. 
(B)The Administrator of the National Oceanic and Atmospheric Administration of the Department of Commerce. (C)The Assistant Secretary for Communications and Information of the Department of Commerce. 
(D)The Director of the Office of Disability Integration and Coordination of the Federal Emergency Management Agency. (E)Representatives of State and local governments, representatives of emergency management agencies, and representatives of emergency response providers, selected from among individuals nominated by national organizations representing governments and personnel. 
(F)Representatives from federally recognized Indian tribes and national Indian organizations. (G)Individuals who have the requisite technical knowledge and expertise to serve on the Advisory Committee, including representatives of— 
(i)communications service providers; (ii)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of communications services; 
(iii)third-party service bureaus; (iv)the broadcasting industry, including commercial and noncommercial radio and television stations; 
(v)the commercial mobile radio service industry; (vi)the cable industry; 
(vii)the satellite industry; and (viii)national organizations representing individuals with disabilities and access and functional needs and national organizations representing the elderly. 
(H)Qualified representatives of such other stakeholders and interested and affected parties as the Administrator considers appropriate. (3)ChairpersonThe Administrator shall serve as the Chairperson of the Advisory Committee. 
(4)Meetings 
(A)Initial meetingThe initial meeting of the Advisory Committee shall take place not later than 120 days after the date of enactment of this Act. (B)Other meetingsAfter the initial meeting, the Advisory Committee shall meet, at least annually, at the call of the Chairperson. 
(C)Notice; open meetingsMeetings held by the Advisory Committee shall be duly noticed at least 14 days in advance and shall be open to the public. (D)Interested personsInterested persons shall be permitted to attend, appear before, or file statements with the Advisory Committee, in accordance with subsection (c) of section 552b of title 5, United States Code. 
(E)Meeting minutesThe Advisory Committee shall keep detailed minutes of each meeting, which shall contain a record of the persons present, a complete and accurate description of matters discussed and conclusions reached, and copies of all reports received, issued, or approved by the Advisory Committee. (F)Availability of informationThe records, reports, transcripts, minutes, appendixes, working papers, drafts, studies, agenda, or other documents which were made available to or prepared for or by the Advisory Committee shall be available for public inspection and copying, subject to section 552 of title 5, United States Code, at a single location in the office of the Federal Emergency Management Agency until the Advisory Committee ceases to exist. 
(5)Rules 
(A)QuorumOne-third of the members of the Advisory Committee shall constitute a quorum for conducting business of the Advisory Committee. (B)SubcommitteesTo assist the Advisory Committee in carrying out its functions, the Chairperson may establish appropriate subcommittees composed of members of the Advisory Committee and other subject matter experts as the Chairperson considers necessary. 
(C)Additional rulesThe Advisory Committee may adopt such other rules as are necessary to carry out its duties. (6)Consultation with nonmembersThe Advisory Committee and the program offices for the integrated public alert and warning system for the United States shall regularly meet with groups that are not represented on the Advisory Committee to consider new and developing technologies that may be beneficial to the public alert and warning system. Such groups may include— 
(A)the Defense Advanced Research Projects Agency; (B)entities engaged in federally funded research; and 
(C)academic institutions engaged in relevant work and research. (7)RecommendationsThe Advisory Committee shall develop recommendations for an integrated public alert and warning system, including— 
(A)recommendations for common alerting and warning protocols, standards, terminology, and operating procedures for the public alert and warning system; and (B)recommendations to provide for a public alert and warning system that— 
(i)has the capability to adapt the distribution and content of communications on the basis of geographic location, risks, or personal user preferences, as appropriate; (ii)has the capability to alert and warn individuals with disabilities and individuals with limited English proficiency; 
(iii)incorporates multiple communications technologies; (iv)is designed to adapt to, and incorporate, future technologies for communicating directly with the public; 
(v)is designed to provide alerts to the largest portion of the affected population feasible, including nonresident visitors and tourists, and improve the ability of remote areas to receive alerts;  (vi)promotes local and regional public and private partnerships to enhance community preparedness and response; 
(vii)provides redundant alert mechanisms if practicable in order to reach the greatest number of people regardless of whether they have access to, or utilize, any specific medium of communication or any particular device; and (viii)promotes the participation of representatives from traditionally underserved and underrepresented communities, to ensure that alerts and warnings reach such populations.  
(8)Initial and annual reportNot later than 1 year after the date of enactment of this Act, the Advisory Committee shall submit to the Administrator, the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing the recommendations of the Advisory Committee. (9)Federal Advisory Committee ActNeither the Federal Advisory Committee Act (5 U.S.C. App.) nor any rule, order, or regulation issued under that Act shall apply to the Advisory Committee. 
(10)TerminationThe Advisory Committee shall terminate not later than 6 years after the date of enactment of this Act. (c)Limitation on statutory constructionNothing in this section shall be construed to provide the Federal Emergency Management Agency with regulatory authority with respect to any nongovernment entity. 
 
 
December 30, 2016 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
